233 F.3d 486 (7th Cir. 2000)
TERRY C. JOHNSON, Plaintiff-Appellant,v.DEBBIE STOVALL, Defendant-Appellee.
No. 98-2998
In the  United States Court of Appeals  For the Seventh Circuit
Argued July 12, 2000Decided November 30, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 4340--Milton I. Shadur, Judge.
Before RIPPLE, ROVNER, and WILLIAMS, Circuit Judges.
WILLIAMS, Circuit Judge.


1
Mr. Terry Johnson, an  Illinois state prisoner, filed this suit pro se  under 42 U.S.C. sec. 1983 alleging that various  prison employees violated his Eighth and  Fourteenth Amendment rights. He also claimed that  Debbie Stovall, a nurse at the prison where he  was incarcerated, filed false disciplinary  reports and injury reports against him in  retaliation for Johnson's filing a grievance  against her and for complaining about her to  other medical staff. Before the defendants were  served, the district court dismissed the case as  frivolous pursuant to 42 U.S.C. sec. 1997e(c)(1).  Johnson, with the assistance of appointed  counsel, now appeals only the dismissal of his  retaliation claim against Nurse Stovall. We  reverse and remand.


2
In July 1998, Johnson, who was at the time  incarcerated at Stateville Correctional Center,  filed this suit against Stovall as well as  Illinois Department of Corrections (IDOC)  Director Odie Washington, Stateville Warden  George DeTella, and various members of IDOC's  Adjustment Committee. The complaint states that  Johnson received over twenty disciplinary  reports, which resulted in placement in  segregation, a security grade increase, and the  loss of good time credits. Johnson contended that  in administering these disciplinary reports, the  putative defendants, minus Stovall, violated the  Due Process Clause of the Fourteenth Amendment,  Illinois state law, and IDOC regulations. With  regard to Stovall, Johnson alleged that she filed  false disciplinary charges and injury reports  against him in retaliation for his filing a  grievance against her and complaining about her  to other medical staff. Additionally, Johnson  claimed that Stovall denied him his tuberculosis  medication, presumably in violation of the Eighth  Amendment. In support of his complaint, Johnson  attached the disciplinary reports that prison  employees (including Stovall) had filed against  him and the Adjustment Committee's decisions on  these reports. He also attached the results of a  polygraph examination, in which the examiner  concluded that Johnson was not being truthful  with respect to an assault and battery he  allegedly committed on Stovall.


3
Before the defendants were served with process,  the district court sua sponte dismissed as  frivolous pursuant to sec. 1997e(c)(1) the  retaliation claim against Stovall, and dismissed  all of the other claims against Stovall and the  other named defendants (without citing the  specific statutory basis for doing so). In  dismissing the retaliation claim against Stovall,  the district court considered all of the  disciplinary reports that were attached to  Johnson's complaint--including those reports from  prison employees besides Stovall--and found that  they "portray [Johnson] as a major troublemaker  capable of threats and (even worse) dangerous  actions." Furthermore, the court pointed to one  of Stovall's disciplinary charges against Johnson  that alleged he had struck her hand and then  burned her hand with a cigarette. The district  court then stated that "that charge was supported  not only by the testimony of another correctional  officer who witnessed the incident but also by a  polygraph examination that found Johnson had  answered deceptively." Finally, the district  court concluded that its "review of the entire  package of disciplinary reports and related  materials that Johnson has himself annexed to his  Complaint leaves it with the firm conviction that  Johnson's current Complaint of misconduct on  [Stovall's] part fits [the description of a  frivolous or malicious claim]."


4
Johnson timely filed a motion for  reconsideration, requesting that the district  court grant him leave to amend his complaint. The  district court denied leave to amend, reasoning  that "[t]his is not a situation in which a pro se  litigant has submitted an incomplete or  inarticulate (or even incoherent) complaint, so  as to call for giving the litigant a second  opportunity to reframe the allegations before it  would be fair to consider dismissal." Johnson  then filed this appeal, challenging only the  dismissal of his retaliation claim against  Stovall and not his other claims against Stovall  or any of the other prison employees and  officials named in the complaint. This court  granted the named defendants an order of non-  involvement on appeal, and later invited the non-  involved parties to file a brief that would  address "the standard governing dismissals  pursuant to 42 U.S.C. sec. 1997e(c)(1)." The  Illinois Attorney General submitted a brief that  limits its discussion to the standard of review  but does not address the merits of the dismissal.


5
This court has yet to address the standard of  review of dismissals for frivolousness under sec.  1997e(c)(1). See Sanders v. Sheahan, 198 F.3d  626, 626 (7th Cir. 1999). We need not decide this  question now, however, because under either a de  novo or an abuse of discretion standard of  review, the district court erred in dismissing  Johnson's retaliation claim as frivolous. The  Supreme Court in Neitzke v. Williams, 490 U.S.  319, 325 (1989), held that a "frivolous"  complaint is one that "lacks an arguable basis  either in law or in fact." In Denton v.  Hernandez, 504 U.S. 25, 33 (1992), the Court  further defined the standard for factual  frivolousness, holding that "a finding of factual  frivolousness is appropriate when the facts  alleged rise to the level of the irrational or  the wholly incredible." The Denton Court  explained that a "complaint may not be dismissed  . . . simply because the court finds the  plaintiff's allegations unlikely." Id. Moreover,  under the abuse of discretion standard outlined  in Denton, this court may examine "whether the  plaintiff was proceeding pro se; whether the  court inappropriately resolved genuine issues of  disputed fact; whether the court applied  erroneous legal conclusions; whether the court  provided a statement of reasons explaining the  dismissal; and whether the dismissal was with or  without prejudice." Alston v. DeBruyn, 13 F.3d  1036, 1039 (7th Cir. 1994) (citing Denton, 504  U.S. at 34).


6
We believe that the district court contravened  Denton by erroneously resolving genuine issues of  fact against Johnson and dismissing his  retaliation claim based on the supposed  unlikeliness of the allegations. To state a cause  of action for retaliation, "a complaint need only  allege a chronology of events from which  retaliation may be inferred." Black v. Lane, 22  F.3d 1395, 1399 (7th Cir. 1994) (citations and  internal quotations omitted). Johnson's complaint  alleged that Stovall filed false disciplinary  charges against him after he filed a grievance  against her and complained about her to other  medical staff. From these pleaded facts, it is  possible to infer that Stovall filed false  charges of injury against Johnson in retaliation  for his grievance and complaints. Yet when the  district court dismissed Johnson's claim against  Stovall, it concluded that the disciplinary  reports attached to the complaint showed that  Johnson was a "major troublemaker capable of  threats and (even worse) dangerous actions." The  court also stated that Stovall's disciplinary  charge against Johnson alleging that he struck  and burned her hand with a cigarette was  supported by a witness and by a polygraph test  regarding the incident. Although the district  court's assessment of the credibility of  Johnson's claims may prove to be correct, the  district court is resolving a genuine issue of  fact, i.e., whether Johnson did or did not harm  Stovall. Even under the abuse of discretion  standard outlined in Denton, 504 U.S. at 34,  however, the district court may not  "inappropriately resolve[ ] genuine issues of  disputed fact," and the court in this case has  done so.


7
Furthermore, Johnson's claims of retaliation are  not "clearly baseless" or "fanciful, fantastic,  delusional, irrational, or wholly incredible."  Hutchinson v. Spink, 126 F.3d 895, 899 (7th Cir.  1997) (citation and internal quotations omitted).  The district court gave three reasons for not  believing Johnson's allegations: (1) he was a  "major troublemaker;" (2) another prison employee  allegedly witnessed the alleged battery and  assault against Stovall; and (3) the results of  the polygraph examination. The evidence cited by  the district court may decrease the likelihood  that the disciplinary reports Stovall filed  against Johnson are false, but the documents do  not demonstrate that his retaliation claim is  "wholly incredible." Id. As the Supreme Court  remarked in Denton, "[s]ome improbable  allegations might properly be disposed of on  summary judgment, but to dismiss them as  frivolous without any factual development is to  disregard the age-old insight that many  allegations might be 'strange but true; for truth  is always strange, stranger than fiction.'" 504  U.S. at 33 (quoting Lord Byron, "Don Juan," canto  XIV, stanza 101) (T. Steffan, E. Steffan & W.  Pratt eds. 1977). Johnson's claim of retaliation  does seem unlikely. Nonetheless, because the  retaliation claim does not meet the definition of  factual frivolousness outlined in Denton, we  reverse the case and remand it for further  proceedings.

REVERSED AND REMANDED